ICJ_164_IranianAssets_IRN_USA_2019-02-13_JUD_01_PO_06_EN.txt.                                                                                                  80




                        SEPARATE OPINION OF JUDGE AD HOC MOMTAZ

                 [Translation]

                    Iran’s claims based on the violation of sovereign immunities guaranteed by
                 customary international law relate to the interpretation and application of the
                 Treaty of Amity, Economic Relations, and Consular Rights of 15 August 1955 —
                 The existence of a dispute between the Parties regarding the interpretation of
                 Article XI, paragraph 4 — The object and purpose of the Treaty, as set out in
                 Article I, confirm that the Treaty of Amity must be interpreted in accordance with
                 the customary rules on the immunities of States — The essential role of Bank
                 Markazi in the implementation of certain rights deriving from the Treaty of
                 Amity — Article XI, paragraph 4, must be interpreted taking account of the rules
                 of customary international law on immunities, pursuant to Article 31,
                 paragraph 3 (c), of the Vienna Convention on the Law of Treaties — The
                 a contrario interpretation of Article XI, paragraph 4, of the Treaty of Amity —
                 The measures taken by the United States authorities on the basis of the legislation
                 modifying the Foreign Sovereign Immunities Act are not in conformity with the
                 customary rules relating to the immunities of States — The second preliminary
                 objection to jurisdiction should have been rejected and the dispute between the
                 Parties as to the interpretation of Article XI, paragraph 4, settled at the merits
                 stage of the case.

                    1. In this opinion I will explain why I was unable to support the con-
                 clusions reached by the Court in point (2) of the operative clause of the
                 Judgment, namely its decision to uphold the second preliminary objection
                 to jurisdiction raised by the United States of America.

                   2. With this second objection to jurisdiction, the United States asked
                 the Court to dismiss
                      “as outside [its] jurisdiction all claims that US measures that block
                      the property and interests in property of the Government of Iran or
                      Iranian financial institutions . . . violate any provision of the Treaty”
                      (Final submissions of the United States, para. (b)).


                 This objection relates to Iran’s claims that there has been a failure to
                 respect the immunity from jurisdiction and enforcement of entities owned
                 or controlled by the Iranian State, notably its Central Bank, Bank
                 Markazi. The United States argued that the Treaty of Amity “does not
                 contain any provisions that afford immunities to Iran or Iranian entities”
                 and that, consequently, there is no dispute capable of falling within the
                 scope of the compromissory clause in Article XXI, paragraph 2 (Prelimi-
                 nary Objections of the United States (POUS), para. 1.14).


                                                                                                 77




3 CIJ1158.indb 151                                                                                     21/10/19 10:25

                                  certain iranian assets (sep. op. momtaz)                    81

                    3. The United States contends that Iran’s claims contesting the block-
                 ing of “[a]ssets to a value of about US$2 billion belonging to Iranian
                 companies [which] have already been seized and have either been turned
                 over to third parties or are currently frozen in accounts in the
                 United States” (Memorial of Iran (MI), para. 1.4) are founded on
                 US Executive Order 13599 of 5 February 2012. This order authorizing
                 enforcement proceedings against the assets of Iran’s Central Bank, in
                 execution of the judgments of United States courts against the Iranian
                 State in respect of alleged acts of terrorism, merely supplemented the
                 amendment of 30 September 1996 to the Foreign Sovereign Immunities
                 Act (FSIA) of 21 October 1976. That amendment permitted the abroga-
                 tion of immunities in any case
                       “in which money damages are sought against a foreign state for per-
                       sonal injury or death that was caused by an act of torture, extrajudi-
                       cial killing, aircraft sabotage, hostage taking, or the provision of
                       material support or resources . . . for such an act” (Section 1605 (a) (7)
                       of the FSIA).

                 The scope of this exception was extended in 2008 (see Section 1605 A of
                 title 28 of the United States Code, as adopted by Section 1083 (a) (1) of
                 the US National Defense Authorization Act for Fiscal Year 2008,
                 Pub. L. No. 110‑181, 122 Stat. 206 (MI, Ann. 15)). The measures in ques-
                 tion are justified as being intended to protect the essential interests of the
                 United States, pursuant to Article XX, paragraph 1 (d). According to the
                 Court in the case concerning Military and Paramilitary Activities in and
                 against Nicaragua (Nicaragua v. United States of America), “whether a
                 measure is necessary to protect the essential security interests of a party is
                 not . . . purely a question for the subjective judgment of the party” (Mer-
                 its, Judgment, I.C.J. Reports 1986, p. 141, para. 282).


                                                 Introduction

                     4. Article XI, paragraph 4, of the Treaty of Amity reads as follows :
                          “No enterprise of either High Contracting Party, including corpo-
                       rations, associations, and government agencies and instrumentalities,
                       which is publicly owned or controlled shall, if it engages in com­
                       mercial, industrial, shipping or other business activities within the
                       territories of the other High Contracting Party, claim or enjoy, either
                       for itself or for its property, immunity therein from taxation,
                       suit, ­execution of judgment or other liability to which privately owned
                       and controlled enterprises are subject therein.”




                                                                                              78




3 CIJ1158.indb 153                                                                                  21/10/19 10:25

                                 certain iranian assets (sep. op. momtaz)                  82

                    5. In this case, the Parties hold clearly opposing views as to whether
                 Article XI, paragraph 4, recognizes immunities as a procedural defence
                 for entities owned or controlled by the Iranian State when those entities
                 are acting in a sovereign capacity (jure imperii) (MI, paras. 1.26, 1.37,
                 5.13 ; see CR 2018/29, p. 31, paras. 22‑23 (Boisson de Chazournes)). On
                 the one hand, Iran claims that the measures adopted by the United States
                 prevented Iranian entities, including those acting on behalf of the Iranian
                 State, from asserting their immunity before courts of justice and adminis-
                 trative agencies, even though Article XI, paragraph 4, “confirms the
                 Treaty Parties’ intention that, inter alia, State‑owned or controlled corpo-
                 rations, be entitled to immunity in respect of acts jure imperii” (MI,
                 para. 5.7). According to Iran,
                     “[t]his provision confirms by strong implication the Treaty parties’
                     understanding of an international law entitlement to immunity
                     iure imperii. That implication follows from the wording and the very
                     existence of Article XI (4) in the Treaty, as there would have been no
                     need to include such a provision had there been no understanding of
                     the entitlement to sovereign immunity in the first place.” (CR 2018/31,
                     p. 24, para. 42 (Wordsworth) ; see also the Written Statement of Iran,
                     para. 5.40.)
                 The United States, on the other hand, considers that
                     “[a]part from a single provision barring State‑owned business enter-
                     prises from raising a sovereign immunity defense in the other State’s
                     courts (Article XI (4)), the Treaty does not govern, and was not
                     intended to govern, questions relating to sovereign immunity of the
                     State as such or other State entities” (POUS, para. 8.2 ; CR 2018/28,
                     p. 30, para. 23 (Grosh)).

                 It follows that Iran’s views are positively opposed by the United States as
                 regards the scope of application of immunities under the Treaty of Amity
                 and, in particular, whether the Treaty enables the State companies of a
                 Contracting Party to use immunities as a defence. There is thus a dispute
                 between the Parties as to the meaning and scope of this provision.

                    6. According to the Court’s well‑established jurisprudence, a dispute is
                 a “disagreement on a point of law or fact, a conflict of legal views or of
                 interests” between parties (Mavrommatis Palestine Concessions, Judgment
                 No. 2, 1924, P.C.I.J., Series A, No. 2, p. 11). For a dispute to exist, “[i]t
                 must be shown that the claim of one party is positively opposed by the
                 other” (South West Africa (Ethiopia v. South Africa ; Liberia v. South
                 Africa), Preliminary Objections, Judgment, I.C.J. Reports 1962, p. 328).
                 “‘[T]he two sides [must] hold clearly opposite views concerning the ques-
                 tion of the performance or non‑performance of certain’ international
                 obligations” (Alleged Violations of Sovereign Rights and Maritime Spaces
                 in the Caribbean Sea (Nicaragua v. Colombia), Preliminary Objections,

                                                                                           79




3 CIJ1158.indb 155                                                                               21/10/19 10:25

                                 certain iranian assets (sep. op. momtaz)                  83

                 Judgment, I.C.J. Reports 2016 (I), p. 26, para. 50, quoting Interpretation
                 of Peace Treaties with Bulgaria, Hungary and Romania, First Phase, Advi-
                 sory Opinion, I.C.J. Reports 1950, p. 74). More specifically, in order to
                 determine whether a dispute concerns the interpretation or application of
                 the Treaty of Amity, the Court “must ascertain whether the violations of
                 the Treaty . . . pleaded . . . do or do not fall within the provisions of the
                 Treaty and whether, as a consequence, the dispute is one which the Court
                 has jurisdiction ratione materiae to entertain” (Oil Platforms (Islamic
                 Republic of Iran v. United States of America), Preliminary Objection,
                 Judgment, I.C.J. Reports 1996 (II), p. 810, para. 16). Since there is a “dif-
                 ference of opinion” between the Parties regarding the scope of one of the
                 Treaty’s provisions, the dispute is one which falls within the scope of the
                 compromissory clause (Immunities and Criminal Proceedings (Equatorial
                 Guinea v. France), Preliminary Objections, Judgment, I.C.J. Reports
                 2018 (I), p. 333, para. 134).
                    7. Thus, I do not support the Court’s conclusion that
                      “Iran’s claims based on the alleged violation of the sovereign immu-
                      nities guaranteed by customary international law do not relate to the
                      interpretation or application of the Treaty of Amity and, as a result,
                      do not fall within the scope of the compromissory clause in Arti-
                      cle XXI, paragraph 2” (Judgment, para. 80).

                 The Court should have rejected the preliminary objection raised by the
                 United States and settled the dispute at the merits stage of the case by
                 interpreting Article XI, paragraph 4, in light of the rules of international
                 law on the interpretation of treaties.


                     I. The Interpretation of Article XI, Paragraph 4, in Light of
                                 the Object and Purpose of the Treaty

                    8. A treaty must be interpreted in good faith in accordance with the
                 ordinary meaning to be given to its terms in their context and in light of
                 its object and purpose. The various elements found in Articles 31 and 32
                 of the Vienna Convention on the Law of Treaties, which codify custom-
                 ary international law, are taken into account in the interpretation.
                 Although “a treaty must be interpreted in good faith in accordance with
                 the ordinary meaning to be given to its terms in their context and in the
                 light of its object and purpose” (Territorial Dispute (Libyan Arab Jama-
                 hiriya/Chad), Judgment, I.C.J. Reports 1994, pp. 21‑22, para. 41), this is
                 not always sufficient.
                    9. According to the preamble of the Treaty of Amity, the Parties
                 wished to “encourag[e] mutually beneficial trade and investments and
                 closer economic intercourse generally between their peoples”. The Court
                 has concluded from this that the object and purpose of the Treaty “was

                                                                                           80




3 CIJ1158.indb 157                                                                               21/10/19 10:25

                                  certain iranian assets (sep. op. momtaz)                   84

                 not to regulate peaceful and friendly relations between the two States in a
                 general sense” and that, “[c]onsequently, Article I cannot be interpreted
                 as incorporating into the Treaty all of the provisions of international law
                 concerning such relations” (Oil Platforms (Islamic Republic of Iran v.
                 United States of America), Preliminary Objection, Judgment, I.C.J. Reports
                 1996 (II), p. 814, para. 28). Nevertheless, as noted by the Court,

                          “Article I states in general terms that there shall be firm and endur-
                       ing peace and sincere friendship between the Parties. The spirit and
                       intent set out in this Article animate and give meaning to the entire
                       Treaty and must, in case of doubt, incline the Court to the construc-
                       tion which seems more in consonance with its overall objective of
                       achieving friendly relations over the entire range of activities covered
                       by the Treaty.” (Ibid., p. 820, para. 52.)
                     10. The Court further stated in the same Judgment that
                       “[a]ny action by one of the Parties that is incompatible with those
                       obligations is unlawful, regardless of the means by which it is brought
                       about. A violation of the rights of one party under the Treaty by
                       means of the use of force is as unlawful as would be a violation by
                       administrative decision or by any other means.” (Ibid., pp. 811‑812,
                       para. 21.)
                 It concluded from this that “[m]atters relating to the use of force are
                 therefore not per se excluded from the reach of the Treaty of 1955” (ibid.,
                 p. 812). In this case, one is entitled to ask why the Court reached an
                 entirely different conclusion with regard to Iran’s claims founded on the
                 violation of the sovereign immunities of entities acting in a sovereign
                 capacity (jure imperii), when failure to comply with these rules obstructs
                 the implementation of rights and obligations deriving from the Treaty of
                 Amity.

                    11. In my opinion, the violation of the sovereign immunities of Bank
                 Markazi in relation to its activities jure imperii is capable of impeding
                 freedom of commerce between Iran and the United States and thus of
                 depriving the Treaty of its object and purpose. As noted by the Court,

                       “it would be a natural interpretation of the word ‘commerce’ in Arti-
                       cle X, paragraph 1, of the Treaty of 1955 that it includes commercial
                       activities in general — not merely the immediate act of purchase and
                       sale, but also the ancillary activities integrally related to commerce”
                       (ibid., p. 819, para. 49).
                    12. According to its statutes, Bank Markazi is the guardian and regu-
                 lator of the monetary system, both internally and internationally, and of
                 Iran’s monetary policy. As the regulatory authority of the monetary and
                 credit system, it fulfils a range of very different functions directly related

                                                                                             81




3 CIJ1158.indb 159                                                                                 21/10/19 10:25

                                 certain iranian assets (sep. op. momtaz)                   85

                 to commerce, which is promoted and protected by the various provisions
                 of the Treaty of Amity (see Judgment, paras. 78‑79). For example, under
                 its statutes, it falls to the Central Bank to exercise control over any trans-
                 actions involving gold, foreign currencies and bank holdings (see Arti-
                 cle 11 of the 1972 Monetary and Banking Act, MI, Vol. IV, Ann. 73 ; see
                 also Articles 31‑32 of the 1960 Monetary and Banking Act). It is also the
                 Central Bank which guarantees the provision of the liquid assets needed
                 by Iranian companies and nationals to invest, export and import. It is
                 above all during a period of crisis, as is currently the case in Iran, that
                 banks turn to the Central Bank for funds to help nationals and businesses
                 conduct their commercial activities. This is the Bank’s essential function,
                 to lend the money needed for trade and commercial relations. It follows
                 that the Parties’ compliance with their international obligations concern-
                 ing the activities and assets of a central bank (jure imperii), as well as the
                 immunities associated therewith, are in fact a precondition for upholding
                 the specific rights and obligations provided for in the Treaty. In other
                 words, the infringement of Bank Markazi’s immunity from enforcement
                 resulting from the United States’ measures is a major obstacle to the
                 implementation of the Treaty and to the smooth and uninterrupted flow
                 of commerce between the territories of the two Parties to that Treaty.




                     II. The interpretation of Article XI, Paragraph 4, in Light of
                               Article 31, Paragraph 3, Subparagraph (c),
                           of the Vienna Convention on the Law of Treaties

                    13. Article 31, paragraph 3, subparagraph (c), of the Vienna Conven-
                 tion on the Law of Treaties provides that in the interpretation of a treaty
                 “[t]here shall be taken into account, together with the context : . . . (c)
                 Any relevant rules of international law applicable in the relations between
                 the parties”. To my mind, this rule sets general international law as the
                 backdrop for the interpretation of a treaty or one of its provisions. It
                 codifies the customary international law (see, for example, Dispute regard-
                 ing ­Navigational and Related Rights (Costa Rica v. Nicaragua), Judgment,
                 I.C.J. Reports 2009, p. 237, para. 47 ; Pulp Mills on the River Uruguay
                 (Argentina v. Uruguay), Judgment, I.C.J. Reports 2010 (I), p. 46,
                 para. 65).
                    14. As previously emphasized by the Arbitral Tribunal in the Pinson v.
                 Mexico case, “[a]ny international Convention must be deemed to refer
                 tacitly to general law in respect of any question that it does not itself
                 expressly and differently resolve” (Georges Pinson (France) v. United
                 Mexican States, Decision No. 1, 19 October 1928, Reports of International
                 Arbitral Awards, Vol. V, p. 422, para. 50, subpara. 4). Similarly, the Court
                 has repeatedly stated that “an international instrument has to be inter-

                                                                                            82




3 CIJ1158.indb 161                                                                                21/10/19 10:25

                                 certain iranian assets (sep. op. momtaz)                    86

                 preted and applied within the framework of the entire legal system pre-
                 vailing at the time of the interpretation” (Legal Consequences for States of
                 the Continued Presence of South Africa in Namibia (South West Africa)
                 notwithstanding Security Council Resolution 276 (1970), Advisory Opin-
                 ion, I.C.J. Reports 1971, p. 31, para. 53). Hence, in the past, the Court did
                 not hesitate to take account of the rules on the use of force in interna-
                 tional law when interpreting the Treaty of Amity (see Oil Platforms
                 (Islamic Republic of Iran v. United States of America), Judgment,
                 I.C.J. Reports 2003, p. 182, para. 41).

                    15. Other courts and tribunals have followed the Court’s example, tak-
                 ing account of the rules on State immunity in the interpretation of treaty
                 provisions of a specific nature. Thus, the European Court of Human
                 Rights (ECHR) noted in its judgment in the case of Al‑Adsani v. The
                 United Kingdom that: “[t]he [European] Convention [on Human Rights]
                 should so far as possible be interpreted in harmony with other rules of
                 international law of which it forms part, including those relating to the
                 grant of State immunity” (ECHR, Al‑Adsani v. The United Kingdom,
                 Application No. 35763/97, judgment of 21 November 2001, para. 55 ; see
                 also Jones and Others v. The United Kingdom, Applications Nos. 34356/06
                 and 40528/06, judgment of 14 January 2014, para. 195). The ECHR
                 therefore concluded in paragraph 56 of its judgment that :
                     “[i]t follows that measures taken by a High Contracting Party which
                     reflect generally recognised rules of public international law on State
                     immunity cannot in principle be regarded as imposing a dispropor-
                     tionate restriction on the right of access to a court as embodied in
                     Article 6 § 1. Just as the right of access to a court is an inherent part
                     of the fair trial guarantee in that Article, so some restrictions on access
                     must likewise be regarded as inherent, an example being those limi-
                     tations generally accepted by the community of nations as part of the
                     doctrine of State immunity.” (ECHR, Al‑Adsani v. The United King-
                     dom, Application No. 35763/97, judgment of 21 November 2001,
                     para. 56.)

                    16. If there is no question of incorporating the rules on immunities as
                 applicable law falling within the Court’s jurisdiction under Article XXI of
                 the Treaty, it is therefore wrong to interpret Article XI, paragraph 4, as
                 the Court has done here, without taking account of the rules of custom-
                 ary international law on immunities because of the Treaty’s limited object
                 (see Judgment, para. 65). As the report of the International Law Com-
                 mission (ILC) on fragmentation explains, “[a]ll treaty provisions receive
                 their force and validity from general law, and set up rights and obliga-
                 tions that exist alongside rights and obligations established by other
                 treaty provisions and rules of customary international law” (Report of
                 the Study Group of the International Law Commission, “Fragmentation
                 of International Law : Difficulties Arising from the Diversification and

                                                                                             83




3 CIJ1158.indb 163                                                                                 21/10/19 10:25

                                  certain iranian assets (sep. op. momtaz)                 87

                 Expansion of International Law”, UN doc. A/CN.4/L.682, para. 414). As
                 the ILC rightly pointed out, Article 31, paragraph 3, subparagraph (c),
                 “gives expression to the objective of ‘systematic integration’ according to
                 which, whatever their subject-­matter, treaties are a creation of the inter-
                 national legal system and their operation is predicated upon that fact”
                 (“Conclusions of the Work of the Study Group on the Fragmentation of
                 International Law : Difficulties arising from the Diversification and
                 Expansion of International Law”, reproduced in the Yearbook of the
                 International Law Commission (YILC), 2006, Vol. II, Part Two, p. 180,
                 para. 17). Where appropriate, this rule makes it possible to counteract the
                 process of normative fragmentation in a horizontal system such as that of
                 international law. I am therefore disappointed that the Court did not
                 adopt an interpretative approach to Article 31, paragraph 3, subpara-
                 graph (c), in its Judgment and failed to take sufficient account of the
                 rules on immunities.


                     III. The A Contrario Interpretation of Article XI, Paragraph 4

                    17. The above reading of Article XI, paragraph 4, is also confirmed by
                 an a contrario interpretation of this provision. First, it should be noted
                 that the Vienna Convention on the Law of Treaties was not intended to
                 cover every principle or technique of interpretation in general interna-
                 tional law. In addition to the general rule of interpretation set out in
                 Article 31 of the Vienna Convention, and the supplementary means of
                 interpretation described in Article 32, there are other principles, such as
                 the maxim ut res magis valeat quam pereat and a contrario reasoning,
                 which do not appear among those rules. When drawing up its draft arti-
                 cles on the Law of Treaties, the ILC did not intend to codify all the rules
                 governing interpretation, but rather “to codify the comparatively few
                 rules which appear to constitute the strictly legal basis of the interpreta-
                 tion of treaties” (Sir Humphrey Waldock, Special Rapporteur, “Third
                 Report on the Law of Treaties”, UN doc. A/CN.4/167, reproduced in
                 YILC, 1964, Vol. II, p. 54, para. 8). The Special Rapporteur was thus
                 clearly of the view that the ILC was not expected to try to codify all rules
                 of interpretation, which often depend on the specific context and circum-
                 stances.
                    18. In its Judgment on the preliminary objections in the case concern-
                 ing Question of the Delimitation of the Continental Shelf between Nicara-
                 gua and Colombia beyond 200 Nautical Miles from the Nicaraguan Coast
                 (Nicaragua v. Colombia), the Court observed that :
                         “An a contrario reading of a treaty provision — by which the fact
                       that the provision expressly provides for one category of situations is
                       said to justify the inference that other comparable categories are
                       excluded — has been employed by both the present Court (see, e.g.,
                       Territorial and Maritime Dispute (Nicaragua v. Colombia), Applica-

                                                                                           84




3 CIJ1158.indb 165                                                                               21/10/19 10:25

                                 certain iranian assets (sep. op. momtaz)                    88

                     tion by Honduras for Permission to Intervene, Judgment, I.C.J. Reports
                     2011 (II), p. 432, para. 29) and the Permanent Court of International
                     Justice (S.S. “Wimbledon”, Judgments, 1923, P.C.I.J., Series A, No. 1,
                     pp. 23‑24). Such an interpretation is only warranted, however, when
                     it is appropriate in light of the text of all the provisions concerned,
                     their context and the object and purpose of the treaty. Moreover, even
                     where an a contrario interpretation is justified, it is important to deter-
                     mine precisely what inference its application requires in any given
                     case.” (Preliminary Objections, Judgment, I.C.J. Reports 2016 (I),
                     p. 116, para. 35.)

                    19. In this case, an a contrario interpretation of Article XI, para-
                 graph 4, might lead the Court to conclude that the Treaty’s scope of
                 application, in particular the scope of the term “company”, does not
                 exclude entities carrying out activities jure imperii. This a contrario inter-
                 pretation would, moreover, be consistent with Article III, paragraph 1,
                 which provides that “‘companies’ means corporations, partnerships, com-
                 panies and other associations, whether or not with limited liability and
                 whether or not for pecuniary profit”. Nor would an a contrario interpre-
                 tation of Article XI, paragraph 4, be an evolutionary interpretation of the
                 term “company”. The Court has noted on a number of occasions that
                 generic terms in treaties may have “a meaning or content capable of
                 evolving, not one fixed once and for all, so as to make allowance for,
                 among other things, developments in international law” (Dispute regard-
                 ing Navigational and Related Rights (Costa Rica v. Nicaragua), Judgment,
                 I.C.J. Reports 2009, p. 242, para. 64 ; Oil Platforms (Islamic Republic of
                 Iran v. United States of America), Preliminary Objection, Judgment,
                 I.C.J. Reports 1996 (II), pp. 818‑819, paras. 45‑48).
                    20. With regard to the scope of Article XI, paragraph 4, there is still
                 some uncertainty in this case as to whether State immunities are excluded
                 from the Treaty’s scope of application, or, conversely, if they are covered
                 by the interpretation of the above provision. In my view, the interpreta-
                 tion of this provision must take account of the following elements.

                   21. First, when the Treaty of Amity was concluded in 1955, the erosion
                 of “absolute” immunity had already begun and the United States had
                 adopted the doctrine of restrictive immunity. Article XI, paragraph 4,
                 therefore, merely codified certain specific exceptions to the general rules
                 on immunities accorded to State entities, rather than excluding the appli-
                 cation of those rules to every entity covered by the Treaty’s scope of
                 application. Second, the English version of Article XI, paragraph 4,
                 which is authoritative, uses the term “immunity” to limit the ability of
                 State companies acting jure gestionis to claim immunity from jurisdiction
                 or enforcement and thereby upset the competitive equilibrium between
                 public and private enterprises. This is a specific situation that in no way
                 prejudges the question of the application of sovereign immunities to the

                                                                                             85




3 CIJ1158.indb 167                                                                                 21/10/19 10:25

                                 certain iranian assets (sep. op. momtaz)                 89

                 central banks of the High Contracting Parties. Third, Article XI, para-
                 graph 4, must be read in conjunction with Article IV, paragraph 2. Mini-
                 mum protection in international law for companies acting jure imperii
                 must include the régime of immunities ; the inverse would lead to the
                 imposition of an artificial equilibrium between private and State compa-
                 nies, to the latter’s detriment, and this would be contrary to the minimum
                 conditions to which Article IV, paragraph 2, refers. Fourth, in any event,
                 the exact nature of the activities and functions of a State’s central bank,
                 and whether they can be characterized as jure imperii, is a question of
                 substance, and the Court should not have prejudged conclusions it might
                 reach on the merits.


                   22. In other words, having recourse to the a contrario interpretation of
                 Article XI, paragraph 4, would not be an artificial digression. Quite the
                 opposite ; it would be in keeping with the object and purpose of the Treaty
                 and the ordinary meaning of its provisions.


                                                Conclusion

                    23. Ultimately, Article XI, paragraph 4, of the Treaty of Amity should
                 have been interpreted in light of general international law on the immuni-
                 ties of States and their central banks, as codified in Article 21, para-
                 graph 1, subparagraph (c), of the 2004 United Nations Convention on
                 Jurisdictional Immunities of States and Their Property, and in Article 4,
                 paragraph 2, of the 1972 European Convention on State Immunity, and
                 as set out in Section 1605 (b) (1) of the 1976 FSIA, which provides that
                 “the property of a foreign state shall be immune from attachment and
                 from execution”.

                    24. It should also be noted that the very basis for the United States’
                 measures at issue, namely the amendment to the FSIA by which the leg-
                 islature introduced a “terrorism exception”, the scope of which was
                 enlarged by subsequent legislative amendments, implemented in this case
                 by Executive Order 13599, is not in accordance with the general interna-
                 tional law on immunity. As previously stated by the PCIJ in the Greco‑­
                 Bulgarian “Communities” case, “it is a generally accepted principle of
                 international law that . . . the provisions of municipal law cannot prevail
                 over those of the treaty” (Advisory Opinion, 1930, P.C.I.J., Series B,
                 No. 17, p. 32). This “fundamental principle of international law” (Appli-
                 cability of the Obligation to Arbitrate under Section 21 of the United
                 Nations Headquarters Agreement of 26 June 1947, Advisory Opinion,
                 I.C.J. Reports 1988, p. 34, para. 57) was also reflected in Article 27 of the
                 Vienna Convention on the Law of Treaties, which states that “[a] party
                 may not invoke the provisions of its internal law as justification for its
                 failure to perform a treaty”, and whose customary nature is not in doubt

                                                                                           86




3 CIJ1158.indb 169                                                                               21/10/19 10:25

                                 certain iranian assets (sep. op. momtaz)                   90

                 (Certain Questions of Mutual Assistance in Criminal Matters (Djibouti v.
                 France), Judgment, I.C.J. Reports 2008, p. 222, para. 124).


                    25. At the same time, it is true that “[r]eliance by a State on a novel
                 right or an unprecedented exception to the principle might, if shared in
                 principle by other States, tend towards a modification of customary inter-
                 national law” (Military and Paramilitary Activities in and against Nicara-
                 gua (Nicaragua v. United States of America), Merits, Judgment,
                 I.C.J. Reports 1986, p. 109, para. 207). However, the withdrawal of
                 immunities for certain specified acts, as results from the United States’ leg-
                 islation, has not been adopted by other States. On the contrary, as noted
                 by the Court in the case concerning Jurisdictional Immunities of the State
                 (Germany v. Italy : Greece intervening), “this amendment has no counter-
                 part in the legislation of other States. None of the States which has
                 enacted legislation on the subject of State immunity has made provision
                 for the limitation of immunity on the grounds of the gravity of the acts
                 alleged.” (Judgment, I.C.J. Reports 2012 (I), p. 138, para. 88 ; only Can-
                 ada has since adopted similar legislation.) The Court concluded that
                 “under customary international law as it presently stands, a State is not
                 deprived of immunity by reason of the fact that it is accused of serious
                 violations of international human rights law or the international law of
                 armed conflict” (ibid., p. 139, para. 91).
                    26. As the Court stated in the case concerning Right of Passage over
                 Indian Territory (Portugal v. India), “[i]t is a rule of interpretation that a
                 text emanating from a Government must, in principle, be interpreted as
                 producing and as intended to produce effects in accordance with existing
                 law and not in violation of it” (Preliminary Objections, Judgment,
                 I.C.J. Reports 1957, p. 142).
                    27. In light of the above, it is my view that the second preliminary objec-
                 tion to jurisdiction raised by the United States should have been rejected by
                 the Court and the question resolved at the merits stage of the case.

                 (Signed) Djamchid Momtaz.




                                                                                            87




3 CIJ1158.indb 171                                                                                21/10/19 10:25

